PER CURIAM.
Desmond Doherty, a native and citizen of Sierra Leone, appeals from the decision and order of the Board of Immigration Appeals (Board) denying his application for suspension of deportation. We have reviewed the record and find the Board correctly determined that Doherty did not meet the continuous presence requirement for suspension of deportation because he failed to accrue seven years of continuous physical presence prior to the initiation of deportation proceedings against him. See Appiah v. U.S. INS, 202 F.3d 704 (4th Cir.), cert. denied, 531 U.S. 857, 121 S.Ct. 140, 148 L.Ed.2d 92 (2000).
For this reason, we deny Doherty’s petition for review and affirm the decision of the Board. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.